NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 27 November 2018.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the second gas inlet feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first valve and/or the second valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if “a valve closure” in line 7 of said claim refers to the same valve closure previously recited in line 2 or to a different valve closure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 15, 18, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (U.S. Patent Application Pub. No. 2010/0180854).
Regarding claim 15, Baumann et al. discloses an oil separator 1 for separating oil droplets and/or oil mist from gases to be cleaned, comprising: a housing 5, a rotor 2, which has an oil separating element 20, arranged in the housing and spaced from the housing, and a shaft 3 for rotatably mounting the oil separating element, a first gas inlet 41’ for supplying gases to be cleaned to the oil separating element along the shaft (gas inlets 41’ open toward a direction that is along the shaft 3 in Fig. 3 and 4 for example) and a first gas outlet 62 in the wall of the housing which surrounds the rotor, and a second gas inlet 41’ for supplying gases to be cleaned is arranged in the wall 4 of the housing which surrounds the rotor 3 (Fig. 1, 3 and 4).
Regarding claim 18, Baumann et al. discloses wherein the first gas inlet 41’ and the second gas inlet 41’ are connected to a common gas supply line 61 outside or inside the housing.
Regarding claims 26 and 27, Baumann et al. discloses a drive element for driving the oil separating element of the rotor via the shaft; wherein the drive element is a hydraulically driven drive element, selected from the group of a Heron turbine or a Pelton turbine (paras. [0013]-[0015]).

Claims 15, 19, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlattl (U.S. Patent No. 5,507,268).
Regarding claim 15, Schlattl discloses an oil separator (Fig. 1) for separating oil droplets and/or oil mist from gases to be cleaned, comprising: a housing 1, a rotor 5, which has an oil separating element, arranged in the housing and spaced from the housing, and a shaft 7 for rotatably mounting the oil separating element, a first gas inlet 13 for supplying gases to be cleaned to the oil separating element along the shaft and a first gas outlet 15 in the wall of the housing which surrounds the rotor, and a second gas inlet 18 for supplying gases to be cleaned is arranged in the wall of the housing which surrounds the rotor (Fig. 1).
Regarding claim 19, Schlattl discloses wherein the second gas inlet 18 is configured in such a way that through-flowing gas flows into the housing 1 substantially tangentially along the wall of the housing (Fig. 1).
Regarding claims 26 and 28; Schlattl discloses a drive element 8 for driving the oil separating element of the rotor via the shaft; wherein the drive element is an electrically driven drive element 8 (col. 3 lines 43-45). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 16, 17, 20, 21, 23, 24 and 25 are allowable because the prior art does not teach or suggest wherein the second gas inlet is closed by a first valve which is pre-loaded for a specified opening characteristic or is actively controllable, via a motor control or an actuator, selected from the group of a servomotor, an actuating element or a pressure sensor; a second gas outlet in the wall of the housing which surrounds the rotor.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not disclose wherein the first valve and/or the second valve each have a valve opening, a valve seat and a valve closure, wherein either the valve closure is formed as a movable spring tongue which covers the valve opening and, on the side facing the valve opening, is coated with an elastomer, with a closed-cell elastomer, at least in sections, or the valve is formed as a mushroom valve having a valve screen made of an elastomer material as a valve closure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Shuyi S. Liu/Examiner, Art Unit 1774